Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/2/2021 being considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woolman (US 2016/0256034).
Regarding claim 1, Woolman discloses a lint brush comprising: 
a housing (Item 20); 
a lint tool having a lint-removing material (Paragraph [0062]), the lint tool movable along a longitudinal axis of the housing between a stowed position where the lint tool is housed in the housing and a deployed position where the lint tool is extended from the housing (Paragraph [0067]), wherein the lint tool is rotatable relative to the longitudinal axis from the deployed position to a first rotated position (Figure 2c shows the point  past 181 being a deployed position); and 
an actuator mounted to one of the housing and the lint tool, the actuator configured to move the lint tool from the first rotated position back to the deployed position (Item 28 Paragraph [0070]).  
“an actuator” is defined in the specification as a spring.  For Examination purposes, this is what is to be interpreted as an actuator. 
Regarding claim 5, Wollman discloses the lint brush of claim 1, wherein the lint tool includes a shuttle and a tool body supporting the lint-removing material, and the actuator is coupled between the shuttle and the tool body (due to the broadness of the claim, the tool body and shuttle could be interchangeably noted as Items 161 and 144).  
Regarding claim 6, Wollman discloses the lint brush of claim 5, wherein one of the shuttle and the tool body includes a guide track and the other of the shuttle and the tool body includes a guide (10Atty. Dkt. No. OXO-49048.01male thread of Item 161) movable in the guide track (female thread of Item 144) as the lint tool is rotated between the deployed position and the first rotated position.  
Regarding claim 7, Wollman discloses the lint brush of claim 6, wherein the shuttle includes the guide track and the tool body includes the guide, and the actuator is a biasing member coupled between the shuttle and the guide (Paragraphs [0069-70] and figures 2-6).
Regarding claim 8, Wollman discloses the lint brush of claim 5, wherein the lint tool includes a handle (Item 200) removably attached to the shuttle, and the tool body is secured between the shuttle and the handle (Figure 7 shows an example of an embodiment, Item 302 (Item 202 in Paragraph 85) is the shuttle while Item 161 is the tool body).
Regarding claim 9, Wollman discloses the lint brush of claim 5, wherein one of the shuttle and the housing includes a guide track and the other of the shuttle and the housing includes a guide (“pin” Item 22) movable in the guide track as the lint tool is moved between the stowed position and the deployed position (Paragraph [0066]).  
Regarding claim 10, Wollman discloses the lint brush of claim 1, wherein the lint tool rotates in a first direction relative to the longitudinal axis from the deployed position to the first rotated position, and the lint tool is rotatable in a second opposite direction relative to the longitudinal axis from the deployed position to a second rotated position, and the actuator is configured to move the lint tool from the second rotated position back to the deployed position (Figure 2c shows a thread with an end that is tapered down.  The deployed position is a height of the thread.  Thus since the thread tapers up then tapers down there are technically two points where the height is considered a deployed position.  These points are left and right of Item 181.  When rotating counter clockwise (opening), a user would reach past the first point (Item 181) then the spring would retract the tool to the second point.  When rotating in the clockwise position (closing) if the user rotated past the point of Item 181 then the spring would bring it back to then past the first point).  
Regarding claim 11, Wollman discloses the lint brush of claim 10, wherein the lint tool includes a shuttle (Item 144) and a tool body (Item 161)supporting the lint-removing material, the shuttle includes an arcuate-shaped guide track and the tool body includes a guide movable in the guide track as the lint tool is rotated between the deployed position and one of the first rotated position and the second rotated position (Item 161 has a male thread and Item 144 has a female thread).  
Regarding claim 12, Wollman discloses the lint brush of claim 11, wherein the actuator is a spring coupled between the shuttle and the tool body (Paragraphs [0069-70] and figures 2-6).  
Regarding claim 14, Wollman discloses a lint brush comprising: 
a housing (Item 20); 
a lint tool including a shuttle and a tool body (as discussed above, Items 144 or 161) having a lint-removing material mounted thereto (Paragraph [0062]), the lint tool movable along a longitudinal axis of the housing between a stowed position where the lint tool is housed in the housing and a deployed position where the lint tool is extended from the housing, wherein the lint tool is rotatable relative to the longitudinal axis from the deployed position to a first rotated position (Figure 2c shows the point  past 181 being a deployed position); and 
an actuator provided as part of the lint tool and coupled between the shuttle and the tool body, the actuator configured to move the lint tool from the first rotated position back to the deployed position (Item 28 Paragraph [0070]).  
Regarding claim 15, Wollman discloses the lint brush of claim 14, wherein the lint tool rotates in a first direction relative to the longitudinal axis from the deployed position to the first rotated position, and the lint tool is rotatable in a second opposite direction relative to the longitudinal axis from the deployed position to a second rotated position, and the actuator is configured to move the lint tool from the second rotated position back to the deployed position (Figure 2c shows a thread with an end that is tapered down.  The deployed position is a height of the thread.  Thus since the thread tapers up then tapers down there are technically two points where the height is considered a deployed position.  These points are left and right of Item 181.  When rotating counter clockwise (opening), a user would reach past the first point (Item 181) then the spring would retract the tool to the second point.  When rotating in the clockwise position (closing) if the user rotated past the point of Item 181 then the spring would bring it back to then past the first point).  
Regarding claim 16, Wollman discloses the lint brush of claim 15, wherein the shuttle includes an arcuate-shaped guide track and the tool body includes a guide movable in the guide track as the lint tool is rotated between the deployed position and one of the first rotated position and the second rotated position (Item 161 has a male thread and Item 144 has a female thread).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Woolman (US 2016/0256034) in view of Zierhut (US 4,442,565).
Regarding claim 2, Wollman discloses the lint brush of claim 1.  Woolman fails to explicitly disclose wherein a cleaning pad is mounted within the housing, the cleaning pad adapted to engage the lint-removing material and remove fibrous material from the lint-removing material.  
Zierhut teaches a lint brush wherein a cleaning pad (Item 30) is mounted within the housing, the cleaning pad adapted to engage the lint-removing material (Item 42) and remove fibrous material from the lint-removing material.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the lint tool of Woolman to incorporate the cleaning pad and the lint removing material as taught by Ziehurt.  Such a modification would lead to a maintenance free lint brush and not require further rolls of adhesive paper (Zeirhut Column 1 Lines 21-44).
Regarding claim 3, Wollman in view of Beirut discloses the lint brush of claim 2, wherein the housing includes a collection area for collecting fibrous material removed from the lint-removing material (Zeihrut Column 1 Lines 61- Column 2 Line 43).  
Regarding claim 13 and 18, Woolman discloses the lint brush of claim 14.  Woolman fails to explicitly disclose wherein the lint-removing material includes a continuous tool surface composed of first and second fabric sections with oppositely- oriented fabric piles.
Zeihrut teaches a lint brush wherein the lint-removing material includes a continuous tool surface composed of first and second fabric sections with oppositely- oriented fabric piles (Item 42 is a brush with many different directions of bristles/piles). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the lint tool of Woolman to incorporate the cleaning pad and the lint removing material as taught by Ziehurt.  Such a modification would lead to a maintenance free lint brush and not require further rolls of adhesive paper (Zeihrut Column 1 Lines 21-44).
Allowable Subject Matter
Claims 4 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claims, the prior art fails to explicitly disclose a collection area with a door mounted to the housing, the door movable from a closed position covering the collection area and an opened position allowing for removal of fibrous material from the collection area. Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723